DETAILED ACTION
This Final action is in response to an amendment filed 1/30/2022.  Currently claims 1, 4, 6-12 and 15-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two first metal gaps, the third grid unit and the four metal gaps, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Please note that any amendment to the specification must find support in the original disclosure. Any amendment not explicitly supported by the original disclosure should be accompanied by an explanation on how it is inherent to the original disclosure.

Specification
The amendments filed 1/28/2022 and 1/30/2022 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Last part of amended paragraph 54: “In addition, the first metal lines 1012, the second metal lines 1013, the fifth metal lines 10221, and the sixth metal lines 10222 define a plurality of third grid units 1034. Four sub-pixels 1015, 1016, 1017 are enclosed in each third grid unit 1034, and each third grid unit 1034 comprises at least four metal gaps 1019. The third metal lines 1025, the fourth metal lines 1026, the seventh metal lines 10241, and the eighth metal lines 10242 define a plurality of fourth grid units 1044. Four sub-pixels 1015, 1016, 1017 are enclosed in each fourth grid unit 1044, and each fourth grid unit 1044 comprises at least four metal gaps 1023.”
The original specification or drawings do not support a third grid unit, a fourth grid unit, or  four metal gaps 1019 or 1024. This is because the original disclosure is silent about the third grid unit and the fourth grid unit and the drawings only show one metal gap 1019 between adjacent electrodes 1011 and one metal gap 1024 between adjacent electrodes 1021.
Applicant is required to cancel the new matter in the reply to this Office Action. Please note that any amendment to the specification must find support in the original disclosure. Any amendment not explicitly supported by the original disclosure should be accompanied by an explanation on how it is inherent to the original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-12 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 were amended to recite “…wherein at least two first metal gaps are present between adjacent ones of the spaced first electrodes, the at least two first metal gaps keep the adjacent first electrodes insulated from each other, a plurality of first dummy patterns are disposed between the first metal gaps, each first dummy pattern comprises a fifth metal line and a sixth metal line that are arranged in an intersecting manner, and the fifth metal lines and the sixth metal lines are electrically insulated from the first metal lines and the second metal lines; and wherein the first metal lines, the second metal lines, the fifth metal lines, and the sixth metal lines define a plurality of third grid units, the third grid units are arranged along a direction in which the first dummy patterns are arranged, four sub-pixels are enclosed in each third grid unit, and each third grid unit comprises at least four metal gaps.”
Fig. 3 shown only one metal gap 1019 present between adjacent ones of the spaced first electrodes 1011 in Fig. 2.  The specification does not reasonably convey what are or where are the two metal gaps.
The original disclosure does not provide any support for third grid units, how the third grid unit are arranged with respect to the dummy patterns, what sub-pixels may be enclosed by the third grid units or the four metal gaps comprised in the third grid units. Even the amended drawings filed 1/28/22 and 1/30/22 do not show these features.
For the purpose of examination the limitations 
Dependent claims 4, 6-10, 12 and 15-22 inherit the issues of their respective independent claim 1 or 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 16 are recited in parent claim 11, therefore claim 16 does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 10-12, 16-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in US 2015/0115254 (hereinafter Choi).

Regarding claim 1, Choi disclose a touch substrate, comprising: a touch region (Choi’s Fig. 1), wherein the touch substrate (Choi’s par. 31: substrate, e.g. Fig. 4: see 100) comprises a first electrode layer (Choi’s Fig. 1 and par. 52: 106), a second electrode layer (Choi’s Fig. 1 and par. 52: 108), and a first insulating layer (Choi’s Fig. 1 and par. 36: 134), the first insulating layer is disposed between the first electrode layer and the second electrode layer (Choi’s Fig. 1), and the first electrode layer and the second electrode layer are disposed in the touch region (Choi’s Fig. 1 and par. 28-29: where touch electrodes 106 and 108 are formed); wherein the first electrode layer comprises at least two first electrodes (Choi’s Figs. 1, 3 and par. 54: see horizontal electrodes 110) arranged spaced apart along a first direction (Choi’s Fig. 1 and par. 
Choi fails to explicitly disclose the at least two first electrodes are insulated from each other, the at least two second electrodes are insulated from each other, the at least two first metal gaps keep the adjacent first electrodes insulated from each other or the fifth metal lines and the sixth metal lines are electrical insulated from the first metal lines and the second metal lines. 
However, because Choi does disclose adjacent electrode separated by space and shown without any connection among them (Choi’s Figs. 1-3 and par. 57: see adjacent 110/120 which are separated and do not share a connection 114/124, see also dummy pattern 116 separated and not sharing a connection with electrode 110), thus it would have been obvious to one of ordinary skill in the art that the at least two first electrodes are insulated from each other (Choi’s Fig. 3: see adjacent 110’ not connected: thus obvious to be insulated), that the at least two second electrodes are insulated from each other (Choi’s Fig. 1: see adjacent 120 not connected: thus obvious to be insulated), the at least two first metal gaps keep the adjacent first electrodes insulated from each other Choi’s Fig. 2 and par. 57: space between adjacent first sensing cells 112: which upon combination maintains them insulated) or the fifth metal lines and the sixth metal lines are electrical insulated from the first metal lines and the second metal lines (Choi’s Fig. 2: the vertical and horizontal lines of dummy mesh 116 are insulated [not connected] from the vertical and horizontal lines forming mesh 110);  in order to obtain the 
By doing such combination, Choi discloses:
A touch substrate, comprising:
a touch region (Choi’s Fig. 1), wherein the touch substrate (Choi’s par. 31: substrate, e.g. Fig. 4: see 100) comprises a first electrode layer (Choi’s Fig. 1 and par. 52: 106), a second electrode layer (Choi’s Fig. 1 and par. 52: 108), and a first insulating layer (Choi’s Fig. 1 and par. 36: 134), the first insulating layer is disposed between the first electrode layer and the second electrode layer (Choi’s Fig. 1), and the first electrode layer and the second electrode layer are disposed in the touch region (Choi’s Fig. 1 and par. 28-29: where touch electrodes 106 and 108 are formed);
wherein the first electrode layer comprises at least two first electrodes (Choi’s Figs. 1, 3 and par. 54: see horizontal electrodes 110) arranged spaced apart along a first direction (Choi’s Fig. 1 and par. 57: 110 spaced apart and arranged in the Y), the at least two first electrodes are insulated from each other (Choi’s Fig. 3: see adjacent 110’ not connected: thus obvious to be insulated), the second electrode layer comprises at least two second electrodes (Choi’s Figs. 1-3 and par. 55, 74: see vertical electrodes 120) arranged spaced apart along a second direction (Choi’s Fig. 1: 120 spaced apart and arranged in the X), the at least two second electrodes are insulated from each other (Choi’s Fig. 1: see adjacent 120 not connected: thus obvious to be insulated), and the first direction is unparallel to the second direction (Choi’s Fig. 1);
wherein the first electrode (Choi’s Fig. 2: see 110) comprises a plurality of first metal lines (Choi’s Fig. 2 and par. 79-80: see vertical lines which are metal forming the mesh) and a plurality of second metal lines (Choi’s Fig. 2 and par. 79-80: see horizontal lines which are metal forming the mesh); the first metal lines and the second metal lines are intersected to form a plurality of first grid units (Choi’s Fig. 2 and par. 79-80: see mesh), the second electrode (Choi’s Fig. 1: see 120 which is formed in the same way as 110 per par. 74, 86) comprises a plurality of 
four sub-pixels (Choi’s Figs. 2-3: see subpixels 20) are enclosed in each first grid unit (Choi’s Figs. 2-3: see at least four subpixels 20 enclosed by the whole diamond grid 112), and four sub-pixels are enclosed in each second grid unit (Choi’s Figs. 2-3: see at least four subpixels 20 enclosed by the whole diamond grid 112 and par. 76, 84 where the second electrodes 120 are formed the same way as 110);
	wherein at least two first metal gaps are present between adjacent ones of the spaced first electrodes (see Choi’s Fig. 1 markup below), the at least two first metal gaps keep the adjacent first electrodes insulated from each other (Choi’s Fig. 2 and par. 57: space between adjacent first sensing cells 112: which upon combination maintains them insulated), a plurality of first dummy patterns are disposed between the first metal gaps (Choi’s Figs. 1-2 and par. 58: see 116), each first dummy pattern comprises a fifth metal line (Choi’s Fig. 2: see vertical lines of mesh 116) and a sixth metal line (Choi’s Fig. 2: see horizontal lines of mesh 116) that are arranged in an intersecting manner (Choi’s Fig. 2), and the fifth metal lines and the sixth metal lines are electrically insulated from the first metal lines and the second metal lines (Choi’s Fig. 2: the vertical and horizontal lines of dummy mesh 116 are insulated [not connected] from the vertical and horizontal lines forming mesh 110); and
wherein the first metal lines, the second metal lines, the fifth metal lines, and the sixth metal lines define a plurality of third grid units (see Choi’s Fig. 2 markup below, where 114 is located), the third grid units are arranged along a direction in which the first dummy patterns are arranged (Choi’s Figs. 1-2: 116 dummy patterns are arranged in the vertical and in between are the third grid units), four sub-pixels are enclosed in each third grid unit (Choi’s Fig. 2 markup 

    PNG
    media_image1.png
    399
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    632
    662
    media_image2.png
    Greyscale


Regarding claim 11, Choi discloses a display panel (Choi’s par. 3), comprising a touch substrate as described for claim 1.
claims 6 and 17, Choi discloses wherein the first grid unit has a diamond shape or a square shape (Choi’s Fig. 1: see diamonds 112 and 122).

Regarding clam 10, Choi discloses wherein the touch substrate further comprises a display layer (Choi’s Figs. 1, 4 and par. 99: display device 10), a second insulating layer (Choi’s Figs. 1, 4 and par. 37: see dielectric 132), and a third insulating layer (Choi’s Figs. 1, 4 and par. 39: see dielectric 136), the second insulating layer is disposed between the first electrode layer and the display layer (Choi’s Figs. 1, 4: see 132 between 106 and 10), and the third insulating layer is disposed over the second electrode layer (Choi’s Figs. 1, 4: see 136 over 108).

Regarding claim 12, Choi discloses wherein the display panel is a liquid crystal display (LCD) panel or an organic light-emitting diode (OLED) display panel (Choi’s par. 114).

Regarding claim 16, Choi discloses all limitations as described for claim 1.

Regarding claim 20, Choi discloses a display device (Choi’s Figs. 1, 4 and par. 3), comprising the display panel of claim 11 (as explained above).

Regarding claim 21-22, Choi discloses wherein at least two second metal gaps are present between adjacent ones of the spaced second electrodes (see Choi’s Fig. 1 markup above), the at least two metal gaps keep adjacent second electrodes electrically insulated from each other (Choi’s Fig. 2 and par. 57: space between adjacent second sensing cells 122: which upon combination maintains them insulated), a plurality of second dummy patterns are disposed between the second metal gaps (Choi’s Figs. 1-2 and par. 58: see 126, which is formed the same as 116), each second dummy pattern comprises a seventh metal line (Choi’s Fig. 2: see vertical lines of mesh 116, which are the same as 126 per par. 59, 62 and 88, only that Choi’s 
wherein the third metal lines, the fourth metal lines, the seventh metal lines, and the eighth metal lines define a plurality of fourth grid units (see Choi’s Fig. 2 markup above, where 114 is located.  Par 59, 62, 88 explain that it’s the same for the second sensing cells 122 and dummy patterns 126, and the fourth grid unit would be formed where 124 is shown in Fig. 1); the fourth grid units are arranged along a direction in which the second dummy patterns are arranged (Choi’s Fig. 1); four sub-pixels are enclosed in each fourth grid unit (Choi’s Fig. 2 markup above: there are 12 subpixels around 114, which is the same for 124/126 and 120 per par. 59, 62, 88); and each fourth grid unit comprises at least four metal gaps (Choi’s Fig. 2 markup above).

Claims 4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen et al. in US 2016/0283004 (hereinafter Chen).

Regarding claims 4 and 15, Choi fails to disclose a line width of a metal line ranges from 0.1 um to 5 um. However, in the same field of endeavor of mesh touch electrodes, Chen discloses a line width of the metal lines range from 0.1um to 5um (Chen’s Figs. 2-3 and par. 16). Therefore, it would have been obvious to one of ordinary skill in the art to use Chen’s teachings in Choi’s mesh metal lines (Choi’s Figs. 2-3) in order to obtain the predictable result of using a known mesh metal line thickness for touch electrodes in displays (Chen’s Figs. 2-3 and par. 16). By doing such combination, Choi in view of Chen disclose:


Regarding claims 7 and 18, Choi fails to disclose wherein the first metal line/wire comprises a plurality of bending portions. However, in the same field of endeavor of mesh touch electrodes, Chen discloses the first metal line/wire (Chen’s Figs. 2-3 and par. 16: a diagonal metal line, e.g. top left to bottom right metal line which is equivalent to Choi’s Fig. 2 vertical lines forming the mesh) comprises a plurality of bending portions (Chen’s Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to use Chen’s teachings in Choi’s invention, in order to obtain the benefit of reducing the moire effect of the touch device (Chen’s par. 17).

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li in US 2019/0265820 (hereinafter Li).

Regarding claims 8 and 19, Choi fails to explicitly disclose a driving electrode. However, in the same field of endeavor of touch displays, Li discloses wherein the first electrode is a driving electrode and the second electrode is a sensing electrode; or the first electrode is a 
Therefore, it would have been obvious to one of ordinary skill in the art to use Li’s teachings in Choi’s invention, in order to obtain the benefit of providing a driver signal line and  sensing line (Li’s Fig 1 and par. 47) and thus obtain mutual capacitive touch (Li’s par. 47).

Regarding claim 9, Choi fails to disclose the touch substrate comprising a touch circuit. However, in the same field of endeavor of touch displays, Li discloses wherein the touch substrate (Li’s Fig. 2 and par. 48: touch panel equivalent to Choi’s par. 31: substrate) further comprises a touch circuit (Li’s Fig. 2 and par. 48: circuit 10), the first electrode is connected to the touch circuit through a first electrode wire (Li’s Fig. 2: see line 4 to electrodes 1 which are equivalent to 110 in Choi’s Fig. 1), and the second electrode is connected to the touch circuit through a second electrode wire (Li’s Fig. 2: see line 4 to electrodes 2 which are equivalent to 120 in Choi’s Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to use Li’s teachings in Choi’s invention, in order to obtain the benefit of forming the driver circuit directly on the touch panel (Li’s Fig. 2 and par. 23).

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. On the Remarks pgs. 12-14, Applicant argues that Choi fails to disclose the added limitations to independent claims 1 and 11 because Choi discloses three subpixels in a dummy patterns 116 and comprises no metal gaps. The office must respectfully disagree, please see above rejection addressing each added limitation as taught by Choi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621